DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 12/16/2020. Claims 1-7, 9-10, 12-15, 17-19, 21-22, 24 and 26-27 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-10, 12-15, 17-19, 21-22, 24 and 26-27 are allowed.
Regarding to claim 1, 13 and 26, the best prior art found during the prosecution of the application, Adjakle et al, US Patent No.:( US 9,924,413 B2) hereinafter referred as Adjakle, in view of Apte et al US Patent No.:( US 8,010,085 B2) hereinafter referred as Apte. Adjakle discloses the connection with the SGSN. This connection may be created through a direct LGW-to-SGSN interface or indirectly via the SGW. In the first case, a new tunnel may be created between the LGW and the SGSN during the handover. There may be a new LGW TEID with respect to this tunnel. The Embodiments for non-WTRU related procedures over the interface are also described. The embodiments consider the impacts from the limitation of supporting one or multiple LGW per LHN, and the issues of tunneling all of the traffic from all of the HeNBs in an LHN through a single LGW, as opposed to tunneling them through multiple LGWs or bypassing the LGW altogether for certain types of traffic. Apte et al discloses the monitoring node that is configured to perform the monitoring tunnel status of each of the corresponding tunnels in the processing nodes and  detecting routes to each of the virtual gateway nodes and propagating routing data related to the processing nodes and the virtual gateway nodes to the processing nodes and identifying failover states for the tunnels, and in response to identifying a failover state for a first tunnel in a first processing node when  updates the routing data to specify a second processing node as hosting a virtual gateway node associated with the first tunnel and hosted in the first processing node and propagating the updated routing data to the processing nodes so that the second processing node hosts the virtual gateway node. However, Adjakle and Apte fail to teach the multiple air interface aggregation supporting  multivendor 4G/5G networks. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the 1, 13 and 26 as a whole and further defined by the latest amendments filed on 12/16/2020. Therefore, claims 1, 13 and 26 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH AREVALO/Primary Examiner, Art Unit 2642